327 F.2d 668
Laurie W. TOMLINSON, District Director of Internal Revenue, Appellant,v.Hubert RUTLAND and Ruth Rutland, his wife, Appellees.
No. 20542.
United States Court of Appeals Fifth Circuit.
February 19, 1964.

Appeal from United States District Court for the Middle District of Florida, William A. McRae, Jr., Judge.
James H. Walsh, Asst. U. S. Atty., Jacksonville, Fla., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Div., Dept. of Justice, Washington, D. C., Edith House, Asst. U. S. Atty., Miami, Fla., Harry Baum, Timothy Dyk, Attys., Tax Div., Dept. of Justice, Washington, D. C., for appellant.
S. E. Simmons, St. Petersburg, Fla., for appellees.
Before TUTTLE, Chief Judge, and PHILLIPS* and JONES, Circuit Judges.
PER CURIAM.


1
The facts here presented are different only in detail from those in Commissioner v. Birch Ranch and Oil Co., 9th Cir. 1951, 192 F.2d 924, affirming Birch Ranch and Oil Co. v. Commissioner, 13 T.C. 930. The principles there stated are sound and require the affirmance of the district court.


2
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation